Name: 88/106/EEC: Council Decision of 18 December 1987 on the signing and conclusion of the International Sugar Agreement, 1987
 Type: Decision
 Subject Matter: international affairs;  beverages and sugar
 Date Published: 1988-03-03

 Avis juridique important|31988D010688/106/EEC: Council Decision of 18 December 1987 on the signing and conclusion of the International Sugar Agreement, 1987 Official Journal L 058 , 03/03/1988 P. 0001COUNCIL DECISION of 18 December 1987 on the signing and conclusion of the International Sugar Agreement, 1987 (88/106/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, HAS DECIDED AS FOLLOWS: Article 1 The International Sugar Agreement, 1987, is hereby approved on behalf of the European Economic Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the agreement referred to in Article 1 for the purposes of binding the Community. Article 3 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 18 December 1987. For the Council The President N. WILHJELM POR:L333UMBE00.96 FF: 3UEN; SETUP: 01; Hoehe: 375 mm; 32 Zeilen; 1008 Zeichen; Bediener: FJJ0 Pr.: C; Kunde: L 333 EN 00 - 40912